Case 8:21-cv-00953-CJC-ADS Document14 Filed 07/27/21 Pagelof1 Page ID #:38

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

Case No. 8:21-cv-00953-CJC-ADS Date July 27, 2021

 

 

Title Bryan Williams v. Speedway Auto et al.

 

PRESENT: HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

 

 

Rolls Royce Paschal Not Reported
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
PROSECUTION

 

It is a plaintiff's responsibility to prosecute the action diligently and respond promptly
to Court orders. The Court’s Order Regarding Prosecution of Certain Cases Under the
Americans with Disabilities Act states that “a request for default must be filed no later than 5
days after the time the response to the complaint would have been due.” (Dkt. 8
[hereinafter the “Order’] at 2 [emphasis in original].) The Order further admonishes that
“failure to comply with this Order in a particular case will result in a dismissal for lack of
prosecution.” (/d. at 3.)

In this case, Plaintiff served Defendants on May 29, 2021, June 1, 2021 and June
12, 2021. (Dkts. 9, 10 and 11.) Defendants’ answers were therefore due on or before July
21, 2021 pursuant to the Stipulation for Extension of Time to File Response. (DKT. 12)
(/d.) Although more than 5 days have passed since that date, Defendants have not
responded to the Complaint and Plaintiff has not filed a request for default. The Court
therefore DISMISSES this action for lack of prosecution.

Initials of Deputy Clerk: rrp

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
